ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                     )
                                                )
FutureNet Group, Inc.                           ) ASBCA No. 62066
                                                )
Under Contract No. W912P6-12-C-0024             )

APPEARANCE FOR THE APPELLANT:                      Kevin M. Cox, Esq.
                                                    Camardo Law Firm, P.C.
                                                    Auburn, NY

APPEARANCES FOR THE GOVERNMENT:                    Michael P. Goodman, Esq.
                                                    Engineer Chief Trial Attorney
                                                   Kevin J. Jerbi, Esq.
                                                    Engineer Trial Attorney
                                                    U.S. Army Corps of Engineers, Chicago District

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: September 9, 2021



                                                J. REID PROUTY
                                                Administrative Judge
                                                Vice Chairman
                                                Armed Services Board
                                                of Contract Appeals


        I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62066, Appeal of FutureNet Group,
Inc., rendered in conformance with the Board’s Charter.

       Dated: September 9, 2021


                                                 PAULLA K. GATES-LEWIS
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals